FILED
                             NOT FOR PUBLICATION                            DEC 03 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ORRIN CARR,                                       No. 12-15924

                Plaintiff - Appellant,            D.C. No. 1:08-cv-01931-LJO-
                                                  GBC
  v.

MATTHEW L. CATE; JAMES A.                         MEMORANDUM*
YATES, Warden,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Lawrence J. O’Neill, District Judge, Presiding

                      Argued and Submitted November 18, 2014
                              San Francisco, California

Before: FERNANDEZ and IKUTA, Circuit Judges, and DANIEL, Senior District
Judge.**

       Orrin Carr (Carr), appeals from the district court’s grant of Defendants’

motion for summary judgment. We have jurisdiction under 28 U.S.C. § 1291.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The Honorable Wiley Y. Daniel, Senior District Judge for the U.S.
District Court of Colorado, sitting by designation.
We reverse and remand to the district court for further proceedings.

      We review de novo the district court’s grant of summary judgment, drawing

all reasonable inferences in Carr’s favor. See Zeinali v. Raytheon Co., 636 F.3d

544, 547 (9th Cir. 2011). Carr, a California state prisoner, left a Christmas card for

a prison staff member with the message “Sorry” written inside. As a result, Carr

was charged and found guilty of a violation of Title 15 of the California Code of

Regulations § 3013 (Cal. Code Regs. Tit. 15, § 3013). Section 3013 reads as

follows: “Unlawful Influence. Inmates shall not attempt to gain special

consideration or favor from other inmates, employees, institution visitors or any

other person by the use of bribery, threat or other unlawful means.” Cal. Code

Regs. Tit. 15, § 3013.

      The district court granted Defendants’ motion for summary judgment,

holding that Defendants were entitled to judgment as a matter of law on Carr’s

claim. We disagree and conclude that Carr was not on notice that his conduct

violated Cal. Code Regs. Tit. 15, § 3013, therefore, the prison violated Carr’s due

process rights. See Newell v. Sauser, 79 F.3d 115, 117 (9th Cir. 1996). The

district court’s grant of summary judgment in favor of the Defendants is reversed

and remanded for further proceedings.




                                         -2-
      Carr also argues that the district court erred in denying his motion to compel

discovery to show the prison enforced an undefined regulation called “over

familiarity” under the pretext of other rules. However, we need not consider this

issue because we decide on other grounds, and thus the question of whether

summary judgment was properly granted on Carr’s discovery request is moot.

      REVERSED AND REMANDED.




                                        -3-